IN THE SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


ANDR'E L. YOUNGER,                       : No. 477 WAL 2015
                                         :
                 Petitioner              :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Commonwealth Court
           v.                            :
                                         :
                                         :
JOHN KERESTES, ALBION SCI, MAXINE        :
OVERTON, ANTHONY QUINDAREIO,             :
MS. PHILLIPS AND COMMONWEALTH            :
OF PENNSYLVANIA,                         :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 6th day of April, 2016, the Petition for Allowance of Appeal is

DENIED.